 Case 1:20-mc-01000-KD Document 21 Filed 12/01/20 Page 1 of 1                      PageID #: 50




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA


In re: Grand Jury Proceedings during             )
the Public Health Emergency                      )
caused by the Covid-19 Virus                     )

                                             ORDER

       President Donald J. Trump and Governor Kay Ivey have declared a public health

emergency in response to the spread of the coronavirus COVID-19. Also, the Centers for

Disease Control and Prevention and other public health authorities have advised taking

precautions to reduce the possibility of exposure to the virus and slow the spread of the disease,

which include reducing the frequency and size of public gatherings and consequently reducing

the requisite travel to public gatherings.

       Upon consideration, the Court finds that empaneling a new Grand Jury would be

inconsistent with the public health advisories and that a six-month extension of the service of the

existing Grand Jury Panels 19-1, 19-2, and 19-3 is in the public interest. See Fed. R. Crim. P.

6(g). Accordingly, the service of the Grand Jury Panels is extended for a period of six (6)

months.

       DONE and ORDERED this the 1st day of December 2020.



                                              s/ Kristi K. DuBose
                                              Kristi K. DuBose
                                              Chief United States District Judge
                                              Southern District of Alabama
